Dismissed and Opinion filed November 14, 2002








Dismissed and Opinion filed November 14, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00873-CV
____________
 
LINDA HARRIS AS PROPOSED INDEPENDENT ADMINISTRATOR OF
THE ESTATE OF RUBY BOGANS, DECEASED, AND AS NEXT FRIEND TO DESINAY WILEY, A
MINOR CHILD, Appellant
 
V.
 
RURI NEGRETE AND SHIRLEY BROWNLOW, Appellees
 

 
On
Appeal from the 152nd District Court
Harris
County, Texas
Trial
Court Cause No. 01-07201/01-07903
 

 
M E M O R A N D U M   O
P I N I O N
This is an appeal from a judgment signed May 17, 2002.  The notice of appeal was filed August 21,
2002.  To date, the filing fee of $125.00
has not been paid.  No proper affidavit
of indigence was filed with or before the notice of appeal.  See Tex.
R. App. P. 20.1.  Therefore, on
October 10, 2002, the Court issued an order stating that unless appellant paid
the appellate filing fee of $125.00 within fifteen days of the date of the
order, the appeal would be dismissed.  




The filing fee has not been paid, and appellant has not
responded to the Court=s order of October 10, 2002.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed November 14, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R. App. P. 47.3(b).